Citation Nr: 0420030	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  99-17 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a flexor tendon rupture of the right index 
finger, currently evaluated at 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from February 1992 to 
September 1996.

The case comes before the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

This case was last before the Board in June 2003, at which 
time it was remanded to the RO for additional development.  
The case has been returned to the Board for further review.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The service-connected postoperative residuals of a flexor 
tendon rupture of the right index finger is shown to be 
manifested by localized pain, mild limitation of function and 
no ankylosis in the right index finger or the fingers 
adjoining the right index finger.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for postoperative residuals of a flexor tendon 
rupture of the right index finger have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.14, 4.41-4.42, 4.71a, Diagnostic Code 
5225 (as effective prior to and as of August 26, 2002).      


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

Pursuant to the VCAA), VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)).  Furthermore, 
the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim, although the 
ultimate responsibility for furnishing evidence rests with 
the appellant.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of entitlement 
to an increased rating for postoperative residuals of a 
flexor tendon rupture of the right index finger.  VA has 
complied with the notice and duty to assist provisions of the 
VCAA.  Specifically, the veteran was advised by VA of the 
information required to substantiate the claim on appeal.  In 
this regard, the Board notes that collectively, by various 
informational letters, the July 1999 rating decision, the 
August 1999 statement of the case, the November 2001 rating 
decision, the November 2002 supplemental statement of the 
case (SSOC), the January 2002 SSOC, the July 2003 RO letter, 
the December 2003 SSOC and the January 2004 RO letter, the 
appellant was provided with information regarding the 
evidence needed to substantiate his claim.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran was 
informed that an increased rating for postoperative residuals 
of a flexor tendon rupture of the right index finger required 
evidence showing that the service connected disability had 
increased in severity.  As noted above, in the July 2003 RO 
letter, the appellant was given specific information with 
respect to the changes in the law pursuant to the VCAA, as 
well as to the new VA duties to assist pursuant to the VCAA.  
The appellant was also given the opportunity to identify 
additional relevant evidence that might substantiate his 
claim.  Post-service medical records and statements from the 
veteran and his representative are associated with the 
record.  The veteran was also provided the opportunity to 
present testimony at a hearing on appeal at the RO, but 
declined to take advantage of such opportunity.  The veteran 
was also provided a current VA examination in order to assess 
the nature and severity of the disability at issue.  Hence, 
the Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim.  

Finally, the United States Court of Appeals for Veterans 
Claims (Court) in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Subsequently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370, at *22 (U.S. App. Vet. Cl. June 
24, 2004) (Pelegrini II), the Court withdrew its opinion in 
Pelegrini I and specifically recognized that, "where, as 
here, that notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice specifically complying with section 5103(a)/§ 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred."  Id.  Instead, the Court held that the appellant 
has the right on remand to VCAA content-complying notice and 
proper subsequent VA process.  Id. at *23.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  

The Court in Pelegrini II appeared to indicate that the 
appellant has the right to VCAA content-complying notice and 
proper subsequent VA process following such notice.  Thus, 
there is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication notice constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

The Board also observes that, in Pelegrini II, the Court 
held, in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is notice that "informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  Furthermore, as indicated in 38 C.F.R. § 
3.159(b), in what can be considered a fourth element of the 
requisite notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1); see 38 
U.S.C. § 5103A(g). . ."  Pelegrini II, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370, at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his increased rating claim.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, a statement of the case, supplemental statements of 
the case and their accompanying notice letters, VA satisfied 
the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing increased 
ratings.  He has, by information letters, a rating decision, 
a statement of the case, and supplemental statements of the 
case, been advised of the evidence considered in connection 
with his appeal and what information VA and the veteran would 
provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2003).

Additionally, with respect to the musculoskeletal system, the 
United States Court of Appeals for Veterans Claims (Court) 
has emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); see generally 
VAOPGCPREC 36-97.  The rating for an orthopedic disorder 
should reflect functional limitation which is due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part, which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  See 38 C.F.R. § 4.40 (2003).  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  See 38 C.F.R. § 4.45 (2003).  It is the 
intention of the Rating Schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2003).

In a December 1996 rating decision, the RO granted service 
connection for postoperative residuals of a flexor tendon 
rupture of the right index finger.  The veteran's service-
connected right index finger disability is rated under 
Diagnostic Code 5225.  38 C.F.R. § 4.71a, Diagnostic Code 
5225 (2003).  During the pendency of this appeal, regulatory 
changes amended the VA Rating Schedule, 38 C.F.R. Part 4 
(2002), including, effective August 26, 2002, the rating 
criteria for evaluating impairment of a single finger.  See 
67 Fed. Reg. 48784-48787 (July 26, 2002).

The Board must evaluate the veteran's claim under both the 
old criteria in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other.  In a recent opinion, however, VA's Office of 
General Counsel determined that the amended rating criteria, 
if favorable to the claim, could be applied only for periods 
from and after the effective date of the regulatory change.  
The Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-00.

In a December 2003 Supplemental Statement of the Case, the RO 
considered the new regulations, and the new rating criteria 
were provided to the veteran and his representative.  
Therefore, there is no prejudice to the veteran by this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Diagnostic Code 5225 provides the following evaluation for 
the index finger: 10 percent for ankylosis of favorable or 
unfavorable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5225 (as 
effective prior to and as of August 26, 2002).  The veteran 
is currently evaluated at the maximum rating (i.e., 10 
percent) under Diagnostic Code 5225.

A recent revision to the rating criteria includes a note 
after Diagnostic Code 5225 (effective on August 26, 2002) 
which mentions that consideration should be given to whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  The note to Diagnostic Code 5225 
provides that extremely unfavorable ankylosis is rated as 
amputation under Diagnostic Codes 5152, 5153, 5154, 5155 and 
5156.  Under Diagnostic Code 5153, amputation of the index 
finger through middle phalanx or at distal joint warrants a 
10 percent rating; amputation of the index finger without 
metacarpal resection, at interphalangeal joint or proximal 
thereto, warrants a 20 percent rating; and amputation of the 
index finger with metacarpal resection (more than one-half 
the bone lost) warrants a 30 percent rating.  The note to 
Diagnostic Code 5225 also provides that limitation of motion 
of other digits or interference with overall function of the 
hand should be evaluated under Diagnostic Codes 5216, 5217, 
5218 and 5219.  Under Diagnostic Code 5219, two digits of one 
hand with unfavorable ankylosis: of the thumb and any finger 
warrants a 40 percent major and 30 percent minor rating; of 
the index and long, the index and ring, or the index and 
little fingers warrants a 30 percent major and 20 percent 
minor rating; of the long and ring, the long and little, or 
the ring and little fingers warrants a 20 percent major and 
20 percent minor rating.  Under Diagnostic Code 5218, three 
digits of one hand with unfavorable ankylosis: of the thumb 
and any two fingers warrants a 50 percent major and 40 
percent minor rating; of the index, long and ring, index, 
long and little, or the index, ring and little fingers 
warrants 40 percent major and 30 percent minor rating; of the 
long, ring and little finger warrants a 30 percent major and 
20 percent minor rating.  Under Diagnostic Code 5217, four 
digits of one hand with unfavorable ankylosis: of the thumb 
and any three fingers warrants a 60 percent major and 50 
percent minor rating; of the index, long, ring and little 
fingers warrants a 50 percent major and 40 percent minor 
rating.  Under Diagnostic Code 5216, five digits of one hand 
with unfavorable ankylosis warrants a 60 percent major and 50 
minor rating.  

After a careful review of the available medical evidence in 
the record, the Board finds that the veteran does not meet 
the criteria for a 20 percent or higher rating under 
Diagnostic Codes 5153, 5216, 5217, 5218 or 5219.

A VA medical examination was performed in October 2001.  
After reviewing the veteran's compensation file, the 
examining physician indicated that the severity of the 
veteran's right index finger disability was mild.  The 
examining physician found weakened movement and excess 
fatigability in coordination attributable to the right index 
finger disability which would result in a worsening of the 
DeLuca factor by 15 percent during flare ups.  Range of 
motion in the metacarpophalangeal joints was found to be 
somewhat reduced in the index and long fingers on the right 
hand.  The range of motion in both metacarpophalangeal joints 
was found to be 90 degrees.  The distal interphalangeal joint 
in the right index finger flexed to 20 degrees and did not 
flex at all on the right long finger.  With encouragement 
there was full extension of all joints of the right hand 
except the distal interphalangeal joint of the long finger of 
the right hand which extended to negative 10 degrees. 

On the most recent VA examination in March 2003, the 
subjective findings in connection with the disability consist 
of localized pain and mild limitation of motion along with 
weakness and occasional numbness in the hand.  The 
examination report indicated that the veteran was currently 
working as a student, and the examining physician found that 
there was global weakness of the index finger on the right 
hand and that the veteran had a weakness of pinch at 4/5 on 
the right hand.  The index finger metacarpophalangeal joint 
flexed maximally to 70 degrees.  The proximal interphalangeal 
joint flexed maximally to 45 degrees.  The distal 
interphalangeal joint flexed maximally to 15 degrees.  A full 
passive range of motion of the joints was found.  In the 
opinion of the examining physician there were no ankylosed 
joints in the right index finger.  As well, the examining 
physician did not find any ankylosis in any adjoining 
fingers.  The adjoining right long finger was found to have a 
loss of flexion, but the finger was not determined to be 
ankylosed. 

The Board finds that the veteran has some degree of function 
in the service-connected affected joint, and that the medical 
findings do not equate with amputation of the index finger 
without metacarpal resection, at the interphalangeal joint or 
proximal thereto.  Thus, neither a 20 percent rating nor a 30 
percent rating is in order under Diagnostic Code 5153.  
Additionally, since the medical evidence of record does not 
show unfavorable ankylosis of multiple digits, Diagnostic 
Codes 5216, 5217, 5218 and 5219 are not applicable.  

It is evident from a review of the comments of the October 
2001 and March 2003 VA examinations that such factors as pain 
on use were considered in their assessments of the veteran's 
right index finger disability.  However, even when the 
evidence of pain on range of motion is considered, there is 
still no objective evidence of limited motion due to pain on 
use or during flare-ups to the extent required for a 20 
percent rating under Diagnostic Code 5153.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, since the veteran is currently diagnosed as 
having no ankylosis of the right index finger, his right 
finger disability is more appropriately rated under 
Diagnostic Code 5225 as noncompensable.  However, since the 
VA examiner at the October 2001 examination indicated that 
the veteran experienced limitation of motion upon flare-ups 
of his right index finger disability, the veteran is 
appropriately rated at 10 percent under Diagnostic Code 5225 
pursuant to the DeLuca criteria.  

There is no other diagnostic code under which the veteran 
would be more appropriately evaluated.  As such, the 
preponderance of the evidence is against the assignment of a 
disability evaluation in excess of 10 percent for the 
postoperative residuals of a flexor tendon rupture of the 
right index finger under Diagnostic Code 5225.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5225 (as effective prior to and as 
of August 26, 2002).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2003) have been 
considered whether or not they were raised by the veteran as 
required by the decision reached in Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Board has considered whether 
an extra-schedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) (2003) is warranted.  In the instant 
case, however, there has been no showing that the right index 
finger disability alone has caused marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluation), necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  Although the 
veteran contends that his disability interferes with his 
employment, there is no objective evidence before the Board, 
which indicates that the veteran's right index finger 
disability alone causes marked interference with his ability 
to be employed.  Accordingly, referral for consideration for 
extra-schedular evaluations is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  To the extent that the 
veteran may experience functional impairment due to the 
service-connected disability addressed here, the Board finds 
that such impairment is contemplated in the currently 
assigned ratings.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for postoperative residuals of flexor tendon rupture 
of the right index finger.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  See Gilbert 
v. Derwinski, 1 Vet. App.49, 55 (1990).  Accordingly, the 
appeal is denied.


ORDER

An increased rating for postoperative residuals of a flexor 
tendon rupture of the right index finger is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



